Citation Nr: 1235775	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  12-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to benefits in excess of those afforded to a helpless child of the Veteran.  


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant and M.T.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  The Veteran died in September 1970.  The appellant is the Veteran's adult helpless child. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the appellant the maximum benefit for a helpless child entitled to nonservice-connected death pension benefits.  As more fully explained below, the appellant was scheduled for, but did not report for, a Board hearing at the VA Central Office in Washington, DC, in September 2012.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal (VA Form 9) filed in April 2012, the appellant requested a Board hearing at the VA Central Office in Washington, DC.  In a July 2012 letter, the Board notified the appellant that her hearing was scheduled for September 2012.  The appellant responded in July 2012, indicating she could not attend the Board hearing in September 2012, due to her health issues and finances.  She indicated, "I trust Atty. (sic) Larry Stokes ESO will appear" and indicated she "may be able to get to" a videoconference hearing in Milwaukee, which was her first choice.  In a letter dated in September 2012, the appellant indicated that she had written a letter earlier requesting that her representative be at the September 2012 hearing for her and that her hearing would not be "withdrawn".  As noted above, the appellant did not appear for her September 2012 hearing, however, based on her first letter, dated in July 2012, the Board finds that she should be provided an opportunity to testify at a videoconference hearing at the local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO, before a Veterans Law Judge, as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

